DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “AIR CAP” in Fig. 6 appears to be a clerical error, which could be changed to “AIR GAP.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 7,146,861 B1).
Cook teaches:
1. 	A pressure sensor (400/500/1000), comprising (See figs. 4, 5, 10, reproduced below):
an input terminal (comprising a voltage controlled oscillator VCO 404) configured to receive an electrical input signal (= a variable voltage input supplied from a function generator 402; Col. 5, line 62 – Col. 8, line 25);
an output terminal (comprising an ASIC 410) configured to provide an electrical output signal (411) in response to the electrical input signal (Col. 5, line 62 – Col. 8, line 25);
an acousto-mechanical diaphragm (1016; Fig. 10);
an electrically conductive element (1004) formed on the acousto-mechanical diaphragm (1016); and
a distributed element filter 1005 (comprising coil portions 1006, 1008, 1010, 1012, having a nominal resonance frequency) configured to capacitively couple the input terminal (404) to the output terminal 410 (as evident from at least figs. 4, 5), wherein the distributed element filter (1005) is spaced from the electrically conductive element (1004) by an air gap (as seen in fig. 10), and wherein the air gap changes in response to a deflection of the acousto-mechanical diaphragm (1016) caused by a change in pressure on the acousto-mechanical diaphragm (1016).
Note:  Cook appears to align with the present invention as the air gap change causes a change in capacitance between the electrically conductive element 1004 and the distributed element filter 1005. The change in capacitance proportionally changes the resonance frequency of the distributed element filter 1005.  Thus, the pressure sensor can measure/detect a pressure on the diaphragm 1016 by measuring/detecting the resonance frequency of the distributed element filter 1005.  Changes in pressure and/or the resonance frequency can be detected by a frequency counter 504 [Col. 8, lines 16-18], and outputted as an output 411 of the ASIC 410 as shown in 

    PNG
    media_image1.png
    610
    787
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    791
    828
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    954
    media_image3.png
    Greyscale



3. 	The pressure sensor of claim 1, wherein the air gap is configured to capacitively couple the electrically conductive element (1004) to the distributed element filter (1005), and wherein the distributed element filter (1005) has a nominal resonant frequency when there is no change to the air gap, and wherein a change in a capacitance between the electrically conductive element (1004) and the distributed element filter (1005) occurs in response to the deflection of the acousto-mechanical diaphragm (1016) and a resonant frequency of the of the distributed element filter (1005) changes from the nominal resonant frequency in response to the change in the capacitance (See discussion above in claim 1;  Col. 5, line 62 – Col. 8, line 25).

4. 	The pressure sensor of claim 3, wherein an amplitude of the electrical output signal (411) from the pressure sensor changes in response to a change in the resonant frequency of the distributed element filter (1005) caused by the change in pressure on the acousto-mechanical diaphragm (1016), and wherein the amplitude (= voltage) of the electrical output signal (411) is used to measure a dynamic pressure or a static pressure in response to the electrical input signal (and/or in response to the measured/detected resonance frequency of the distributed element filter 1005) being received by the pressure sensor (See discussion above in claim 1;  Col. 5, line 62 – Col. 8, line 25).

5. 	The pressure sensor of claim 1, wherein the input terminal (404) is configured to electrically connect the pressure sensor to a signal generator (= the function generator 402) to receive the 

6. 	The pressure sensor of claim 1, wherein the distributed element filter comprises a plurality of electrically conductive components, each electrically conductive component comprising:
a first elongated member (1110);
a second elongated member (1110) extending parallel to the first elongated member at a first preset spacing between the first elongated member (1110) and the second elongated member (1110); and
a base member (1112) connecting one end of the first elongated member (1110) to an adjacent end of the second elongated member (1110), wherein the electrically conductive components (1110, 1110) are disposed parallel to one another and at a second preset spacing from one another with the base members being alternately placed on opposite sides of the distributed element filter (as seen in fig. 12 for example).

    PNG
    media_image4.png
    646
    817
    media_image4.png
    Greyscale
	

A system for measuring pressure, comprising: 
a signal generator (= a function generator 402); 
a pressure sensor configured to sense a change in pressure and to receive an electrical input signal from the signal generator (402), wherein the pressure sensor comprises: 
an acousto-mechanical diaphragm (1016); 
an electrically conductive element (1004) formed on the acousto-mechanical diaphragm (1016);
a distributed element filter (1005) spaced from the electrically conductive element (1004) by an air gap, wherein the air gap changes in response to a deflection of the acousto-mechanical diaphragm (1016) caused by a change in pressure on the acousto-mechanical diaphragm (1016), and an amplitude (= voltage) of an electrical output signal (411) from the pressure sensor changes from a nominal amplitude in response to the deflection of the acousto-mechanical diaphragm (1016); and
a pressure measurement device (= a frequency counter 504, or a voltmeter, or an appropriate customer input circuit) configured to measure at least one of a dynamic pressure or a static pressure based on a change in the amplitude of the electrical output signal from the pressure sensor (See discussions above in claims 1 and 5).

16. 	The system of claim 15, wherein the pressure measurement device comprises:
a signal receiver (= the voltmeter or appropriate customer input circuit) to receive the electrical output signal (411) from the pressure sensor;
a signal processor (= the frequency counter 504, or a processor in the customer input circuit) configured to measure at least one of the dynamic pressure or the static pressure based on the electrical output signal (411) from the pressure sensor; and
a device (= the customer input circuit) to record and/or present a measured dynamic pressure or a measured static pressure.


A method of making a pressure sensor, comprising:
forming an acousto-mechanical diaphragm (1016);
forming an electrically conductive element (1004) on the acousto-mechanical diaphragm (1016); and
forming a distributed element filter (1005); and
spacing the distributed element filter (1005) from the electrically conductive element (1004) by an air gap, wherein the air gap changes in response to a deflection of the acousto-mechanical diaphragm (1016) caused by a change in pressure on the acousto-mechanical diaphragm 1016 (See discussion above in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. as applied to claims 1, 13 and 17 above, and further in view of Weinstein (5,024,100).
13. 	Cook teaches the pressure sensor of claim 1 comprising all the recited features, except for the sensor further comprising an array of pressure sensors, each pressure sensor being configured to measure a different predetermined acoustic frequency band of acoustic pressure.
Weinstein teaches a pressure sensor comprising an array of pressure sensors (= transducers 1, 2), each pressure sensor (1, 2) being configured to measure a different predetermined band of pressure (thereby making the sensor appear to function as a single pressure sensor with a wide range of accuracy; Figs. 1, 2, reproduced below; Abstract; Col. 2, line 45 – Col. 4, line 20).

    PNG
    media_image5.png
    1356
    862
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    836
    744
    media_image6.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Weinstein teaching to Cook sensor by having the sensor further comprising an array of pressure sensors, each pressure sensor being configured to measure a different predetermined acoustic frequency band of acoustic pressure, thereby making the sensor appear to function as a single pressure sensor with a wide range of accuracy.

14 (having essentially the same subject matters of claim 1).  
Cook as modified teaches the pressure sensor of claim 13, further comprising all the recited features (See discussion above in claim 1).

20 (having essentially the same subject matters of claim 13).  
Cook as modified teaches the method of claim 17, further comprising all the recited feature (See discussion above in claim 13): 

Allowable Subject Matter
Claims 7-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a ground plane formed on a second side of the second die opposite to the first side.”
(Claims 8-12 are dependent on claim 7.) 

With respect to claim 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 7):  “…forming a third layer of electrically conductive material on a second side of the second die opposite to the first side to define a ground plane…”
(Claim 19 is dependent on claim 18.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           January 21, 2022